DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 15 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,036,095 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 6 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, a display panel comprising: a base substrate; a thin-film transistor disposed on the base substrate, the thin-film transistor including a first electrode, a second electrode, a third electrode, and a semiconductor layer overlapping the third electrode; a first insulating layer disposed on both the first electrode and the second electrode; and a signal line disposed on the first insulating layer, wherein the signal line is electrically connected to the first electrode, via a first contact hole penetrating through the first insulating layer, wherein the first contact hole overlaps the third electrode in a direction perpendicular to the surface of the base substrate, wherein an upper surface of the first insulating layer is substantially planar, wherein the first electrode includes a portion which directly contacts the semiconductor layer, wherein the signal line includes a portion which directly contacts the first electrode, and wherein the portion of the first electrode which directly contacts the semiconductor layer overlaps an entirety of the portion of the signal line which directly contacts the first electrode in the direction perpendicular to the surface of the base substrate.
Claim 6 recites, inter alia, a display panel comprising: a base substrate; a semiconductor layer disposed on the base substrate; a first electrode and a second electrode disposed on the semiconductor layer; a first insulating layer disposed on both the first electrode and the second electrode; a connection electrode disposed on the first insulating layer; a second insulating layer disposed on the connection electrode; and a pixel electrode disposed on the second insulating layer, wherein the connection electrode is electrically connected to the second electrode via a first contact hole penetrating through the first insulating layer, wherein the pixel electrode is electrically connected to the connection electrode via a second contact hole penetrating though the second insulating layer, wherein the connection electrode includes a portion which directly contacts the second electrode, wherein the pixel electrode includes a portion which directly contacts the connection electrode, wherein the portion of the connection electrode and the portion of the pixel electrode overlap each other in a direction perpendicular to the surface of the base substrate, and wherein the first contact hole overlaps a metal pattern in the direction perpendicular to the surface of the base substrate, and wherein the metal pattern is disposed directly on a same layer as a third electrode.
Claim 14 recites, inter alia, display panel comprising: a first display substrate; and a pixel electrode and a thin-film transistor disposed on a surface of the first display substrate, wherein the thin-film transistor includes: a first electrode, a second electrode, a third electrode, and a semiconductor layer overlapping the third electrode, wherein an insulating layer is disposed on both the first electrode and the second electrode, wherein a signal line is directly connected to the first electrode, wherein a thickness of the first electrode is less than a thickness of the signal line, wherein an upper surface of the insulating layer is substantially planar, wherein the first electrode includes a portion which directly contacts the semiconductor layer, wherein the signal line includes a portion which directly contacts the first electrode, wherein the portion of the first electrode which directly contacts the semiconductor layer overlaps an entirety of the portion of the signal line which directly contacts the first electrode in a direction perpendicular to the surface of the base substrate, and wherein the portion of the signal line and the portion of the first electrode overlap the third electrode in the direction perpendicular to the surface of the base substrate.
None of the prior art of record alone or in combination discloses the claimed invention.
Jang et al. (KR 10-2014-0148231) discloses a display panel comprising: a base substrate; a thin-film transistor disposed on a surface of the base substrate, the thin-film transistor including a source electrode, a drain electrode, a gate electrode, and a semiconductor layer overlapping the gate electrode; a first insulating layer disposed on both the source electrode and the drain electrode, wherein an upper surface of the first insulating layer is substantially planar.
Iki (US 2016/0077395) discloses a display panel comprising: a base substrate; a thin-film transistor disposed on a surface of the base substrate, the thin-film transistor including a source electrode, a drain electrode, a gate electrode, and a semiconductor layer overlapping the gate electrode; a first insulating layer disposed on both the source electrode and the drain electrode; and a data line disposed on the first insulating layer, wherein the data line is electrically connected to the source electrode, via a first contact hole penetrating through the first insulating layer, wherein the first contact hole overlaps the gate electrode in a direction perpendicular to the surface of the base substrate, wherein an upper surface of the first insulating layer is substantially planar, wherein the source electrode includes a portion which directly contacts the semiconductor layer, wherein the data line includes a portion which directly contacts the source electrode, and, wherein the portion of the source electrode which directly contacts the semiconductor layer overlaps an entirety of the portion of the data line which directly contacts the source electrode in the direction perpendicular to the surface of the base substrate.
Kanda (US 2015/0221732) discloses a display panel comprising: a base substrate; a semiconductor layer disposed on a surface of the base substrate; a source electrode and a drain electrode disposed on the semiconductor layer; a first insulating layer disposed on both the source electrode and the drain electrode; a connection electrode disposed on the first insulating layer; a second insulating layer disposed on the connection electrode; and a pixel electrode disposed on the second insulating layer, wherein the connection electrode is electrically connected to the drain electrode via a first contact hole penetrating through the first insulating layer, wherein the pixel electrode is electrically connected to the connection electrode via a second contact hole penetrating though the second insulating layer, wherein the connection electrode includes a portion which directly contacts the drain electrode, wherein the pixel electrode includes a portion which directly contacts the connection electrode, wherein the portion of the connection electrode and the portion of the pixel electrode overlap each other in a direction perpendicular to the surface of the base substrate.
Kim et al. (US 2012/0043545) discloses wherein a thickness of the source electrode is less than a thickness of the data line.
However, neither Jang, Iki, Kanda nor Kim discloses wherein the portion of the first electrode which directly contacts the semiconductor layer overlaps an entirety of the portion of the signal line which directly contacts the first electrode in the direction perpendicular to the surface of the base substrate, wherein the first contact hole overlaps a metal pattern in the direction perpendicular to the surface of the base substrate, and wherein the metal pattern is disposed directly on a same layer as the third electrode, nor would it have been obvious to do so in combination.
Claims 2-5, 7-13 and 15-16 are allowed by virtue of dependency from claims 1, 6 and 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        8/19/2022